DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 26 January 2022, 9 February 2022, and 28 February 2022 have been entered.
 
This application is a reissue of U.S. Patent No. 9,839,059, granted on 5 December 2017. In response to the previous office action, claims 1, 2, 4, 5, 7, 10, 13, 15, 17, and 19 and claims 3, 6, 8, 9, 11, and 12 have been cancelled. Claims 1, 2, 4, 5, 7, 10, and 13-20 have been examined.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,839,059 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8 July 2022 was filed before the mailing of the first office action after the filing of the RCE filed 28 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is recited as a conditional step (“in case that the first terminal…”) that is not necessary for the performance of the claimed method. For purposes of the prior art search, this limitation is being ignored and the claim stands or falls with base claim 1.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0063335 to Cho et al. (hereinafter Cho ‘335).
As per claims 1 and 2, Cho ‘335 discloses a method of communication performed by a first terminal (see paragraph 21), the method comprising: receiving an alert message including first information a group identifier (ID) for a target group from a second terminal (a packet received and analyzed constitutes an alert message, see paragraph 28); identifying whether the first terminal is a member of the target group indicated by the group ID in the alert message (see paragraph 29); and receiving, in response to identifying that the first terminal is a member of the target group, a group message from the second terminal (see paragraph 30).
As per claim 4, Cho ‘335 discloses a first terminal, comprising: a transceiver (the terminal receives networked communications, see paragraphs 21 and 86, which inherently requires a transceiver); and at least one processor (see paragraph 86) configured to: control the transceiver to receive an alert message including a group identifier (ID) for a target group from a second terminal (a packet received and analyzed constitutes an alert message, see paragraph 28), identify whether the first terminal is a member of the target group indicated by the group ID in the alert message (see paragraph 29), and control the transceiver to receive, in response to identifying that the first terminal is a member of the target group, a group from the second terminal (see paragraph 30).
As per claim 5, the terminal will not monitor the group message if the target group does not match (see paragraphs 31 and 32).
As per claim 7, Cho ‘335 discloses a method of communication performed by a first
Terminal (see paragraph 21), the method comprising: transmitting an alert message including a group identifier (ID) for a target group to a second terminal (a packet that is to be received and analyzed constitutes an alert message, see paragraph 28); and transmitting a group message (see paragraph 29), wherein the group message is received by the second terminal which is a member of the target group indicated by the group ID in the alert message (see paragraph 30).
As per claim 10, Cho ‘335 discloses a first terminal, comprising: a transceiver (the terminal transmits networked communications, see paragraphs 21 and 86, which inherently requires a transceiver); and at least one processor (see paragraph 86)  configured to control the transceiver to: transmit an alert message including a group identifier (ID) for a target group second terminal (a packet that is to be received and analyzed constitutes an alert message, see paragraph 28), and transmit a group message (see paragraph 29), wherein the group message is received by a second terminal which is a member of the target group indicated by the group ID in the alert message (see paragraph 30).

Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0003708 to Ko et al. (hereinafter Ko).
As per claim 13, Ko discloses a method performed by a first terminal, the method comprising: receiving, from a base station, radio resource information for a discovery request message and a discovery response message (see figures 4 and 5 and paragraphs 55-56; an access point and server, such as Node B1, receives a copy of content from an original cache (25, 325), associated with the user of mobile device 10, a radio resource, at a base station in step 512); receiving, from a second terminal, the discovery request message including first identification information on a requested service based on the radio resource information (from Node B2, see paragraph 56); identifying that the first identification information in the discovery request message corresponds to second identification information configured for the first terminal (see step 514); and in response to identifying that the first identification information corresponds to the second identification information, transmitting, to the second terminal, the discovery response message including additional information based on the radio resource information (see paragraph 56).
As per claim 15, Ko discloses a first terminal in a wireless communication system, the first terminal comprising: a transceiver; and at least one processor coupled with the transceiver (see paragraph 85) and configured to: control the transceiver to receive radio resource information for a discovery request message and a discovery response message from a base station (see figures 4 and 5 and paragraphs 55-56; an access point and server, such as Node B1, receives a copy of content from an original cache (25, 325), associated with the user of mobile device 10, a radio resource, at a base station in step 512), control the transceiver to receive the discovery request message including first identification information on a requested service from a second terminal based on the radio resource information (to Node B1, see paragraph 56), identify that the first identification information in the discovery request message corresponds to second identification information configured for the first terminal (see step 514), and control the transceiver to transmit the discovery response message to the second terminal based on the radio resource information, in response to identifying that the first identification information corresponds to the second identification information (see paragraph 56).
As per claim 17, Ko discloses a method performed by a first terminal (Node B2), the method comprising: receiving, from a base station, radio resource information for a discovery request message and a discovery response message (see figures 4 and 5 and paragraphs 55-56; an access point and server, such as Node B1, receives a copy of content from an original cache (25, 325), associated with the user of mobile device 10, a radio resource, at a base station in step 512); transmitting, to a second terminal, the discovery request message including first identification information on a requested service based on the radio resource information (to Node B1, see paragraph 56); and receiving, from the second terminal, the discovery response message including additional information based on the radio resource information (see paragraph 56).
As per claim 19, Ko discloses a first terminal (Node B2) in a wireless communication system, the first terminal  comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: control the transceiver to receive radio resource information for a discovery request message and a discovery response message from a base station (see figures 4 and 5 and paragraphs 55-56; an access point and server, such as Node B1, receives a copy of content from an original cache (25, 325), associated with the user of mobile device 10, a radio resource, at a base station in step 512), control the transceiver to transmit the discovery request message including first identification information on a requested service to a second terminal based on the radio resource information (to Node B1, see paragraph 56), and control the transceiver to receiving the discovery response message from the second terminal based on the radio resource information (see paragraph 56).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko.
Ko does not explicitly state that the discovery request message, identification information of the terminal from which the message has been transmitted/received (the second terminal is claims 14 and 16; the first terminal in claims 18 and 20). It is further noted that a discovery response message is sent to that terminal in response to its reception.
Since information designating the terminal from which a message is received is necessary for a response to the terminal, it is one skilled in the art would recognize that it is implicit to include a sender’s identity in such a request message (i.e. the discovery request message). Claims 14, 16, 18 and 20 are therefore obvious over Ko.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992